Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 28, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155380(44)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  KERRI HUNTER OTTO, Next Friend of                                                                      Kurtis T. Wilder,
  BAILEY ANN MARIE NOBLE, Minor,                                                                                     Justices
           Plaintiff-Appellee,
                                                                   SC: 155380
  v                                                                COA: 330214
                                                                   Benzie CC: 14-009969-NO
  INN AT WATERVALE, INC.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Heart of the Lakes Center for
  Land Conservation Policy to file a brief amicus curiae in support of the application for
  leave to appeal is GRANTED. The amicus brief will be accepted for filing if submitted
  on or before August 18, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 28, 2017
                                                                              Clerk